Exhibit 10.2

 

SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

 

Second Amendment to Revolving Credit and Security Agreement, dated as of the
16th day of July, 2004, by and among IMCO Recycling Inc., a Delaware corporation
(“IMCO”), IMCO Investment Company, a Delaware corporation (“IMCO Investment”),
IMCO Management Partnership, L.P., a Texas limited partnership (“IMCO
Management”), IMCO Energy Corp., a Delaware corporation (“IMCO Energy”), IMCO
Recycling of Indiana Inc., a Delaware corporation (“IMCO Recycling of Indiana”),
IMCO Indiana Partnership L.P., an Indiana limited partnership (“IMCO Indiana
LP”), IMCO Recycling of Illinois Inc., an Illinois corporation (“IMCO Recycling
of Illinois”), Pittsburg Aluminum, Inc., a Kansas corporation (“Pittsburg
Aluminum”), Alchem Aluminum, Inc., a Delaware corporation (“Alchem”), IMCO
Recycling of Michigan L.L.C., a Delaware limited liability company (“IMCO
Recycling of Michigan”), IMSAMET, Inc., a Delaware corporation (“IMSAMET”), IMCO
Recycling of Idaho Inc., a Delaware corporation (“IMCO Recycling of Idaho”),
Rock Creek Aluminum, Inc., an Ohio corporation (“Rock Creek”), IMCO Recycling of
Utah Inc., a Delaware corporation (“IMCO Recycling of Utah”), Alchem Aluminum
Shelbyville Inc., a Delaware corporation (“Alchem Shelbyville”), Interamerican
Zinc, Inc., a Delaware corporation (“Interamerican”), U.S. Zinc Corporation, a
Delaware corporation (“U.S. Zinc”), Gulf Reduction Corporation, a Delaware
corporation (“Gulf Reduction”), Midwest Zinc Corporation, a Delaware corporation
(“Midwest Zinc”), MetalChem, Inc., a Pennsylvania corporation (“MetalChem”),
Western Zinc Corporation, a California corporation (“Western Zinc”), U.S. Zinc
Export Corporation, a Texas corporation (“U.S. Zinc Export”), IMCO Recycling of
California, Inc., a Delaware corporation (“IMCO Recycling of California”),
Indiana Aluminum Inc., an Indiana corporation (“Indiana Aluminum”), IMCO
Recycling of Ohio Inc., a Delaware corporation (“IMCO Recycling of Ohio”), IMCO
Recycling Services Company, a Delaware corporation (“IMCO Recycling Services”),
IMCO Operations Services Company, a Delaware corporation (“IMCO Operations
Services”) and IMCO International, Inc., a Delaware corporation (“IMCO
International”) (IMCO, IMCO Investment, IMCO Management, IMCO Energy, IMCO
Recycling of Indiana, IMCO Indiana LP, IMCO Recycling of Illinois, Pittsburg
Aluminum, Alchem, IMCO Recycling of Michigan, IMSAMET, IMCO Recycling of Idaho,
Rock Creek, IMCO Recycling of Utah, Alchem Shelbyville, Interamerican, U.S.
Zinc, Gulf Reduction, Midwest Zinc, MetalChem, Western Zinc, U.S. Zinc Export,
IMCO Recycling of California, Indiana Aluminum, IMCO Recycling of Ohio, IMCO
Recycling Services, IMCO Operations Services and IMCO International are each a
“Borrower”, and collectively the “Borrowers”), the financial institutions which
are now or which hereafter become a party hereto (collectively, the “Lenders”
and, individually, a “Lender”), PNC Bank, National Association, as
administrative agent, syndication agent and collateral agent for the Lenders (in
such capacity, the “Agent”), and JPMorgan Chase Bank, as documentation agent for
the Lenders (in such capacity, the “Documentation Agent”) (the “Second
Amendment”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, the Lenders, the Agent and the Documentation Agent are
parties to that certain Revolving Credit and Security Agreement dated October 6,
2003, pursuant to which, among other things, the Lenders agreed to extend credit
to the Borrowers in



--------------------------------------------------------------------------------

an aggregate principal amount not to exceed One Hundred Twenty Million and
00/100 Dollars ($120,000,000.00); and

 

WHEREAS, such Revolving Credit and Security Agreement was amended by the terms
of that certain First Amendment to Revolving Credit and Security Agreement dated
to be effective May 26, 2004, by and among the Borrowers, the Lenders, the Agent
and the Documentation Agent (the “First Amendment”) (the Revolving Credit and
Security Agreement, as amended by the terms of the First Amendment, being
referred to herein as the “Loan Agreement”); and

 

WHEREAS, the Borrowers desire to amend certain provisions of the Loan Agreement
and the Lenders and the Agent desire to permit such amendments pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1. All capitalized terms used herein which are defined in the Loan Agreement
shall have the same meaning herein as in the Loan Agreement unless the context
clearly indicates otherwise.

 

2. Section 10.11 of the Loan Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

 

10.11 any change in any Borrower’s condition or affairs (financial or otherwise)
which in Agent’s reasonable opinion has a Material Adverse Effect; provided,
however, that this Section 10.11 shall not be applicable and the Agent and the
Lenders shall have no rights under this Section 10.11 so long as (a) the
Borrowers’ Undrawn Availability for any period of three (3) consecutive Business
Days is not less than Five Million and 00/100 Dollars ($5,000,000.00), and (b)
the Borrowers’ daily average Undrawn Availability for any calendar month is not
less than or equal to Ten Million and 00/100 Dollars ($10,000,000.00).

 

3. The provisions of Section 2 of this Second Amendment shall not become
effective until the Agent has received the following, each in form and substance
acceptable to the Agent:

 

  (a) this Second Amendment, duly executed by each Borrower and the Required
Lenders; and

 

  (b) such other documents as may be reasonably requested by the Agent.

 

4. The Borrowers hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of

 

-2-



--------------------------------------------------------------------------------

the Loan Agreement, except as such representations and warranties, agreements
and covenants may have heretofore been amended, modified or waived in writing in
accordance with the Loan Agreement or as set forth in this Second Amendment or
the exhibits attached hereto, and except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.

 

5. The Borrowers acknowledge and agree that each and every document, instrument
or agreement which at any time has secured payment of the Obligations including,
but not limited to, (i) the Loan Agreement, (ii) the Guarantor Security
Agreement, and (iii) the Blocked Account Agreement, continue to secure prompt
payment when due of the Obligations.

 

6. The Borrowers hereby represent and warrant to the Lenders and the Agent that
(i) the Borrowers have the legal power and authority to execute and deliver this
Second Amendment; (ii) the officers of the Borrowers executing this Second
Amendment have been duly authorized to execute and deliver the same and bind the
Borrowers with respect to the provisions hereof; (iii) the execution and
delivery hereof by the Borrowers and the performance and observance by the
Borrowers of the provisions hereof and of the Loan Agreement and all documents
executed or to be executed therewith, do not violate or conflict with the
organizational documents of the Borrowers or any law applicable to the Borrowers
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Borrowers and (iv) this Second Amendment, the Loan Agreement and the documents
executed or to be executed by the Borrowers in connection herewith or therewith
constitute valid and binding obligations of the Borrowers in every respect,
enforceable in accordance with their respective terms.

 

7. The Borrowers represent and warrant that (i) no Event of Default exists under
the Loan Agreement, nor will any occur as a result of the execution and delivery
of this Second Amendment or the performance or observance of any provision
hereof; (ii) the Schedules attached to and made part of the Loan Agreement are
true and correct as of the date hereof in all material respects and there are no
material modifications or supplements thereto, except as attached hereto; and
(iii) they presently have no claims or actions of any kind at law or in equity
against the Lenders or the Agent arising out of or in any way relating to the
Loan Agreement or the Other Documents.

 

8. Each reference to the Loan Agreement that is made in the Loan Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Loan Agreement as amended hereby.

 

9. Except as amended hereby, all of the terms and conditions of the Loan
Agreement shall remain in full force and effect. This Second Amendment amends
the Loan Agreement and is not a novation thereof.

 

10. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so

 

-3-



--------------------------------------------------------------------------------

executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

 

11. This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the conflicts of law principles thereof. The Borrowers hereby
consent to the jurisdiction and venue of the Court of Common Pleas of Allegheny
County, Pennsylvania and the United States District Court for the Western
District of Pennsylvania with respect to any suit arising out of or mentioning
this Second Amendment.

 

[INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Second Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

        BORROWERS:

ATTEST/WITNESS

     

IMCO RECYCLING INC.

By:  

/s/    Jeffrey S. Mecom

      By:  

/s/    Paul V. Dufour        

Name:

 

Jeffrey S. Mecom

     

Name:

 

Paul V. Dufour

Title:

 

Vice President and Secretary

     

Title:

 

Executive Vice President and CEO

ATTEST/WITNESS

     

IMCO INVESTMENT COMPANY

IMCO RECYCLING OF INDIANA INC.

IMCO ENERGY CORP.

IMCO RECYCLING OF ILLINOIS INC.

ALCHEM ALUMINUM, INC.

PITTSBURG ALUMINUM, INC.

INTERAMERICAN ZINC, INC.

IMCO RECYCLING OF CALIFORNIA, INC.

IMCO INTERNATIONAL, INC.

IMCO RECYCLING OF OHIO INC.

IMSAMET, INC.

IMCO RECYCLING OF IDAHO INC.

IMCO RECYCLING OF UTAH INC.

ROCK CREEK ALUMINUM, INC.

U.S. ZINC CORPORATION

GULF REDUCTION CORPORATION

MIDWEST ZINC CORPORATION

METALCHEM, INC.

U.S. ZINC EXPORT CORPORATION

ALCHEM ALUMINUM SHELBYVILLE INC.

INDIANA ALUMINUM INC.

IMCO OPERATIONS SERVICES COMPANY

WESTERN ZINC CORPORATION

By:  

/s/    Jeffrey S. Mecom

      By:  

/s/    Robert R. Holian         

Name:

 

Jeffrey S. Mecom

     

Name:

 

Robert R. Holian

Title:

 

Vice President and Secretary

     

Title:

 

Vice President of each of the above-

               

named entities



--------------------------------------------------------------------------------

       

IMCO INDIANA PARTNERSHIP L.P.

ATTEST/WITNESS

     

By:

 

IMCO Energy Corp., its General Partner

By:   /s/    Jeffrey S. Mecom                   By:  

/s/    Robert R. Holian        

Name:

 

Jeffrey S. Mecom

         

Name:

 

Robert R. Holian

Title:

 

Vice President and Secretary

         

Title:

 

Vice President

       

IMCO MANAGEMENT PARTNERSHIP L.P.

ATTEST/WITNESS

     

By:

 

IMCO Recycling Inc., its General Partner

By:   /s/    Jeffrey S. Mecom                   By:  

/s/    Paul V. Dufour         

Name:

 

Jeffrey S. Mecom

         

Name:

 

Paul V. Dufour

Title:

 

Vice President and Secretary

         

Title:

 

Executive Vice President and CEO

       

IMCO RECYCLING OF MICHIGAN L.L.C.

ATTEST/WITNESS

     

By:

 

IMCO Recycling Inc., its Manager

By:   /s/    Jeffrey S. Mecom                   By:  

/s/    Paul V. Dufour         

Name:

 

Jeffrey S. Mecom

         

Name:

 

Paul V. Dufour

Title:

 

Vice President and Secretary

         

Title:

 

Executive Vice President and CEO

       

IMCO RECYCLING SERVICES COMPANY

ATTEST/WITNESS

     

By:

 

Indiana Aluminum Inc., Its Manager

By:   /s/    Jeffrey S. Mecom                   By:  

/s/    Robert R. Holian        

Name:

 

Jeffrey S. Mecom

         

Name:

 

Robert R. Holian

Title:

 

Vice President and Secretary

         

Title:

 

Vice President

       

Agent and Lenders:

 

PNC Bank, National Association, as Lender and

as Agent

            By:  

/s/    Timothy S. Culver        

           

Name:

 

Timothy S. Culver

           

Title:

 

Vice President



--------------------------------------------------------------------------------

JPMorgan Chase Bank, as Lender and as

Documentation Agent

By:  

/s/    Kevin D. Padgett        

Name:

 

Kevin D. Padgett

Title:

 

Vice President

Fifth Third Bank, as a Lender

By:  

/s/    Mike Ehleat        

Name:

 

Mike Ehleat

Title:

 

Vice President

HSBC Business Credit (USA) Inc., as a Lender

By:    

Name:

   

Title:

   

LaSalle Business Credit, LLC, as a Lender

By:  

/s/    John Mostofi        

Name:

 

John Mostofi

Title:

 

Senior Vice President

Webster Business Credit Corporation, as a Lender

By:  

/s/    Alan F. McKay        

Name:

 

Alan F. McKay

Title:

 

Vice President